C. Segregability
The only remaining question is whether DOJ adequately assessed whether any non-exempt portions of the withheld FD-302s are segregable from exempt information. While an agency may properly withhold records or parts of records under FOIA exemptions, it must release "any reasonably segregable portions" of responsive records that do not contain exempted information. Schoenman v. FBI , 575 F.Supp.2d 136, 155 (D.D.C. 2008) ; 5 U.S.C. § 552(b). An agency bears the burden of demonstrating that all reasonably segregable portions of a record have been disclosed, and may do so by "offering an affidavit with reasonably detailed descriptions of the withheld portions of the documents and alleging facts sufficient to establish an exemption." Pac. Fisheries, Inc. v. United States , 539 F.3d 1143, 1148 (9th Cir. 2008).
DOJ asserts that it made "every effort" to "provide plaintiff with all material in the public domain and with all reasonably segregable, non-exempt information." Hardy Decl. ¶ 25. "Agencies are entitled to a presumption that they complied with the obligation to disclose reasonably segregable material." Sussman v. U.S. Marshals Serv. , 494 F.3d 1106, 1117 (D.C. Cir. 2007).
In this instance, the Court concludes that DOJ has met its burden to show no segregable information was inappropriately withheld. The only records withheld were three FD-302s, interview memos prepared by FBI investigators when speaking to potential witnesses. Exemption 7(A) is meant to apply broadly to an agency's "evidence and strategies, or the nature, scope, and focus of investigations," which can mean more than just simply the information contained therein. Maydak , 218 F.3d at 762. No evidence casts doubt on DOJ's sworn statement, and the Court finds that it has satisfied its obligation to release all segregable factual information. Accordingly, the Court finds that DOJ has met its burden.
CONCLUSION
For reasons stated above, the Court will grant DOJ's Motion for Summary Judgment [Dkt. 13], and will deny Judicial Watch's Cross-Motion for Summary Judgment [Dkt. 16]. Judgment will be entered in favor of DOJ. A memorializing order accompanies this Memorandum Opinion.